DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 12, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milshtein et al (US 2018/0154443).
Regarding claims 1 and 12; Milshtein et al discloses a system and method for identifying porosity in a structure (812, 813, 814 @ figure 8) made by an additive manufacturing process (paragraph [0097]: e.g., Examples of 3D printing include additive printing (e.g., layer by layer printing, or additive manufacturing). 3D printing may include layered manufacturing) in which a laser (1102 @ figure 11 and paragraph [0196]: e.g., The electromagnetic beam may comprise a laser beam. The energy beam may comprise plasma. The energy source may include a laser source) is scanned across layers of material (1-6 @ figure 8) to form the structure (811, 812, 813 @ figure 8), comprising: 
a receiver (1120, 1125, 1127 @ figure 1 and paragraph [0226]: e.g., At least one of the detectors can be a pyrometer and/or a bolometer or temperature sensor 1060 @ figure 10) configured to receiving pyrometry data comprising images of the layers (layers 1-6 @ figure 8) acquired during additive manufacturing of the structure (811, 812, 813, 814 @ figure 8); 
a temperature estimator (computer models for the physical process of 3D printing 1070 @ figure 10 and paragraph [0288]: e.g., The at least one computer model may receive sensed parameter(s) value(s) from one or more sensors. The sensed parameter(s) value(s) may comprise temperature sensed within and/or near one or more melt pools. Vicinity may be within a radius of at least about 1, 2, 3, 4, or 5 average melt pool FLS from a forming melt pool) configured to use the pyrometry data to generate temperature data comprising estimated temperatures of points (1605, 1615  @figure 16A-16B) in the layers in the images of the layers (target materials 1607, 1625 @ figure 16A-16B and paragraph [0289]: e.g., the computer model may predict (i) an estimated temperature of the melt pool, (ii) local deformation within the forming 3D object, (iii) global deformation and/or (iv) imaging temperature fields. The computer model may (e.g. further) predict corrective energy beam adjustments (e.g. in relation to a temperature target threshold). The adjustment predictions may be based on the (i) measured and/or monitored temperature information at a first location on the forming 3D object (e.g. a forming melt pool) and/or (ii) a second location (e.g. in the vicinity of the forming melt pool) and/or (iii) geometric information (e.g. height) of the forming 3D object.); 
a shape identifier (controller 1040 @ figure 10) configured to use the temperature data to identify shapes fit to high temperature areas (1605, 1615 @ figures 16A-16B) in the images of the layers (figure 8); and 
an outlier identifier (control system 1000 @ figure 10) configured to identify outlier shapes in the shapes fit to the high temperature areas (1605, 1625 @ figures 16A-16B) using conditions of the shapes (paragraph [0286]: e.g., The target parameter may comprise a temperature, or power of the energy beam and/or source. In some examples, maintaining a target temperature for maintaining on one or more characteristics of one or more melt pools. The characteristics of the melt pool may comprise their FLS, temperature, fluidity, viscosity, shape (e.g., of a melt pool cross section), volume, or overall shape. The control system 1000 may be configured to control (e.g. in real time) a temperature, to maintain a target parameter of one or more forming 3D objects, e.g. a target temperature of one or more positions of the material bed to maintain on one or more melt pools). See figures 1-20
Regarding claims 6 and 16; Milshtein et al discloses the shape identifier of the controller (1040 @ figure 10) is configured to: use the temperature data to identify closed contours (812, 813, 814 @ figure 8) around the high temperature areas (1610, 1620 @ figures 16A-16B) in the images of the layers (figure 8); and identify the shapes (1605, 1615 @ figures 16A-16B) fit to the closed contours around the high temperature areas (1610, 1620 @ figures 16A-16B) in the images of the layers (1607, 1625 @ figures 16A-16B).  
Regarding claims 10 and 20; Milshtein et al discloses further comprising a process controller (500 @ figure 5 or 1000 @ figure 10) interface configured to use the identified outlier shapes (figure 8) of the structure (811, 812, 813, 814 @ figure 8) to change the additive manufacturing process (paragraph [0097]: e.g., The apparatuses, methods, controllers, and/or software described herein pertaining to generating (e.g., forming, or printing) a 3D object, pertain also to generating one or more 3D objects. For example, 3D printing may refer to sequential addition of material layer or joining of material layers (or parts of material layers) to form a 3D structure, in a controlled manner. The controlled manner may include automated control).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Milshtein et al (US 2018/0154443) in view of Penny et al (US 2019/0118300).
Regarding claims 2 and 13; Milshtein et al discloses all of feature of claimed invention except for the pyrometry data comprises two-color pyrometry data received from a two- color pyrometer. However, Penny et al teaches that it is known in the art to provide the pyrometry data comprises two-color pyrometry data received from a two- color pyrometer (paragraph [0080]: e.g., two color pyrometer pyrometry is an effective method for measuring such materials over limited temperature ranges. In this process, radiance is simultaneously measured in two bands).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Milshtein et al with limitation above as taught by Penny et al for the purpose of improving additive manufacturing systems, devices, and methods that allow for real-time data gathering and assessment of various parameters associated with the printing.

Claims 3, 5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Milshtein et al (US 2018/0154443) in view of Noone et al (US 2020/0166909).
Regarding claims 3 and 14; Milshtein et al discloses all of feature of claimed invention except for an image filter configured to remove images from the pyrometry data that are acquired when the laser is off before using the pyrometry data to generate the temperature data. However, Noone et al teaches that it is known in the art to provide an image filter (paragraph [0223]: e.g., data processing algorithms suitable for use in removing noise from the object property data provided by the one or more sensors include, but are not limited to, signal averaging algorithms, smoothing filter algorithms, Kalman filter algorithms, nonlinear filter algorithms, total variation minimization algorithms, or any combination thereof) configured to remove images from the pyrometry data that are acquired when the laser (laser beam in figure 2) is off before using the pyrometry data to generate the temperature data (melt pool @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Milshtein et al with limitation above as taught by Noone et al for the purpose of improving the accuracy of additively manufactured parts to the overall build efficiency.
Regarding claims 5 and 15; Milshtein et al discloses all of feature of claimed invention except for a noise subtractor configured to subtract a static background noise profile from the pyrometry data before using the pyrometry data to generate the temperature data. However, Noone et al teaches that it is known in the art to provide a noise subtractor (paragraph [0224]: e.g., subtraction of a reference data set from the sensor data may be used to increase contrast between normal and defective features of the object, thereby facilitating defect detection and classification. For example, a reference data set may comprise sensor data recorded by one or more sensors for an ideal, defect-free example of the object to be fabricated. In the case that an image sensor or machine vision system is used for defect detection, the reference data set may comprise an image (or set of images, e.g., representing different views) of an ideal, defect-free object.) configured to subtract a static background noise profile from the pyrometry data before using the pyrometry data to generate the temperature data. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Milshtein et al with limitation above as taught by Noone et al for the purpose of improving the accuracy of additively manufactured parts to the overall build efficiency.


Claims 7, 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milshtein et al (US 2018/0154443) in view of Symeonidis et al (US 2018/0250772).
Regarding claim, 7, 11 and 17; Milshtein et al discloses a method for identifying porosity in a structure (812, 813, 814 @ figure 8) made by an additive manufacturing process (paragraph [0097]: e.g., Examples of 3D printing include additive printing (e.g., layer by layer printing, or additive manufacturing). 3D printing may include layered manufacturing) in which a laser (1102 @ figure 11 and paragraph [0196]: e.g., The electromagnetic beam may comprise a laser beam. The energy beam may comprise plasma. The energy source may include a laser source) is scanned across layers of material (1-6 @ figure 8) to form the structure (811, 812, 813 @ figure 8), comprising: 
receiving pyrometry data comprising images of the layers (layers 1-6 @ figure 8) acquired during additive manufacturing of the structure (811, 812, 813, 814 @ figure 8) by a receiver (1120, 1125, 1127 @ figure 1 and paragraph [0226]: e.g., At least one of the detectors can be a pyrometer and/or a bolometer or temperature sensor 1060 @ figure 10); and 
using the pyrometry data to generate temperature data comprising estimated temperatures of points (1605, 1615 @ figure 16A-16B) in the layers in the images of the layers (target materials 1607, 1625 @ figure 16A-16B and paragraph [0289]: e.g., the computer model may predict (i) an estimated temperature of the melt pool, (ii) local deformation within the forming 3D object, (iii) global deformation and/or (iv) imaging temperature fields. The computer model may (e.g. further) predict corrective energy beam adjustments (e.g. in relation to a temperature target threshold). The adjustment predictions may be based on the (i) measured and/or monitored temperature information at a first location on the forming 3D object (e.g. a forming melt pool) and/or (ii) a second location (e.g. in the vicinity of the forming melt pool) and/or (iii) geometric information (e.g. height) of the forming 3D object) by a temperature estimator (computer models for the physical process of 3D printing 1070 @ figure 10 and paragraph [0288]: e.g., The at least one computer model may receive sensed parameter(s) value(s) from one or more sensors. The sensed parameter(s) value(s) may comprise temperature sensed within and/or near one or more melt pools. Vicinity may be within a radius of at least about 1, 2, 3, 4, or 5 average melt pool FLS from a forming melt pool). See figures 1-20
Milshtein et al discloses all of feature of claimed invention except for identifying ellipses fit to high temperature areas in the images of the layers; identifying outlier ellipses in the ellipses fit to the high temperature areas in the images of the layers using conditions of the ellipses; and using the identified outlier ellipses to identify voids in the structure. However, Symeonidis et al teaches that it is known in the art to provide a processor (paragraph [0160]: e.g., A porosity (or density) can be determined by measuring (e.g., and/or estimating) a relative volume of the pores compared to a fully dense solid material (e.g., metal). The porosity can be quantified manually or automatically (e.g., using a processor such as a computer)) for identifying ellipses fit to high temperature areas (temperature melt pool 1420 @ figure 14B) in the images of the layers (1425, 1428, 1413 @ figure 14B); the controller (paragraph [0160]) for identifying outlier ellipses (1411 @ figure 14B) in the ellipses fit to the high temperature areas (1420 @ figure 14B) in the images of the layers (1425, 1428, 1413 @ figure 14B) using conditions of the ellipses (paragraph [0225]: e.g., The tiles may be of any shape (e.g., corresponding to the shape of the energy beam cross section or footprint on the target surface. For example, the tiles may be elliptical (e.g., round), as shown in the example of FIG. 36C, 3632. For example, the tiles may be rectangular (e.g., square), as shown in the example of FIG. 36B, 3622. In some examples, the rim may be formed using a combination of type-2 energy beam and type-1 energy beam. FIG. 36A shows an example of a layer of a 3D object 3610 having a rim comprising tiles 3611 and 3612 formed using a tiling methodology (e.g., step and repeat) with a type-2 energy beam (that generates circular tiles)); and using the identified outlier ellipses to identify voids (pores 3957 @ figure 39B and paragraph [0160]: e.g., one or more sections (e.g., cross-sections) of the object (or a portion of the object) are imaged. The image(s) can be used to identify pores (e.g., void s) in the object and/or on a surface of the object. A porosity (or density) can be determined by measuring (e.g., and/or estimating) a relative volume of the pores compared to a fully dense solid material (e.g., metal). The porosity can be quantified manually or automatically (e.g., using a processor such as a computer)) in the structure (1802, 1803, 1804 @ figure 18A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Milshtein et al with identifying ellipses fit to high temperature areas in the images of the layers; identifying outlier ellipses in the ellipses fit to the high temperature areas in the images of the layers using conditions of the ellipses; and using the identified outlier ellipses to identify voids in the structure as taught by Symeonidis et al for the purpose of quickly and efficiently additive manufacturing processing in the 3D printing process.
Regarding claims 9 and 19; Milshtein et al discloses all of feature of claimed invention except for a void identifier configured to use the identified outlier shapes to identify voids in the structure. However, Symeonidis et al teaches that it is known in the art to provide a void identifier (pores 3957 @ figure 39B and paragraph [0160]: e.g., one or more sections (e.g., cross-sections) of the object (or a portion of the object) are imaged. The image(s) can be used to identify pores (e.g., void s) in the object and/or on a surface of the object. A porosity (or density) can be determined by measuring (e.g., and/or estimating) a relative volume of the pores compared to a fully dense solid material (e.g., metal). The porosity can be quantified manually or automatically (e.g., using a processor such as a computer)) configured to use the identified outlier shapes to identify voids in the structure (1802, 1803, 1804 @ figure 18A). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Milshtein et al with limitation above as taught by Symeonidis et al for the purpose of quickly and efficiently additive manufacturing processing in the 3D printing process.


Allowable Subject Matter
Claims 4, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method of identifying porosity in a structure comprising all the specific elements with the specific combination including removing images from the pyrometry data that are acquired when the laser is off comprises: setting a minimum threshold value on the pyrometry data; and for each image in the images, determining whether a highest value of the pyrometry data for the image is less than the minimum threshold value and removing the image from the pyrometry data in response to a determination that the highest value of the pyrometry data for the image is less than the minimum threshold value in set forth of claim 4.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system and method of identifying porosity in a structure comprising all the specific elements with the specific combination including further comprising an average conditions identifier configured to determine a distribution of the shapes based on an aspect ratio and an orientation of the shapes; and wherein the outlier identifier is configured to identify the outlier shapes as shapes having fewer than a selected number of neighbors within a selected distance in the distribution in set forth of claims 8 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Dave et al (US 2019/0134709) discloses a system and a corresponding method of correcting temperature data from a non-imaging optical sensor involve collecting temperature data generated using the optical sensor. The temperature data describes temperature changes across a surface of a material during an additive manufacturing operation in which the material is heated by a heat source.
2) Goldfine et al (US 2018/0120260) discloses a system and method for real-time measurement and feedback of metrology and metallurgical data during additive manufacturing (AM) part fabrication.
3) Dave et al (US 2016/0185048) discloses a multi-sensor quality inference system for additive manufacturing:  i) process anomalies, or extreme unpredictable events uncorrelated to process inputs; ii) process variations, or difference between desired process parameters and actual operating conditions; and iii) material structure and properties, or the quality of the resultant material created by the Additive Manufacturing process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 13, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886